Citation Nr: 1431822	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-40 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to February 1968 and from January 1969 to December 1973.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran requested a Board hearing, but failed to appear at the hearing scheduled in February 2014.  His hearing request is deemed withdrawn. 38 C.F.R. § 20.702(d).  

Additional evidence, including a January 2014 private medical evaluation report, was submitted with the appellate brief; such evidence was received with a waiver of RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  

VA treatment records show the Veteran was diagnosed with asbestosis and chronic obstructive pulmonary disease (COPD) in October 2007 and November 2007.  A November 2007 VA pulmonary function test (PFT) indicated there was a moderate obstructive lung defect and a mild restrictive lung defect.  The Board notes that a June 2007 X-ray of the chest showed no active pulmonic disease.  An October 2007 X-ray of the chest was normal.  A November 2007 CT scan of the chest was also normal.  

The Veteran was afforded a VA examination in September 2009.  The examiner diagnosed the Veteran with asbestosis by history, but noted a CT scan and X-ray were negative for disease.  She also diagnosed COPD with a moderate obstructive lung defect.  The examiner opined that it "is less likely as not" that "the Veteran does not have a diagnosis of asbestosis at this time that can be related to service."  The Board finds this opinion to be inadequate because it can be interpreted as a positive nexus opinion, as it is worded in double negative terms, or a negative nexus opinion that was simply misworded.  The Board regrets further delay, but clarification is needed.  Therefore, the claims file should be returned to the September 2009 VA examiner, if available, for clarification of the opinion given.   Furthermore, the Board finds a more detailed opinion is required regardless because there appears to be conflicting medical evidence of record, as a March 2012 VA examiner noted that there was no objective evidence of pulmonary asbestosis or cancer.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Veteran submitted a January 2014 private evaluation report from Dr. Bruce Russell that includes assessments of asbestosis and COPD.  The report refers to a chest X-ray that showed scarring and a CT scan that showed fibronodular changes, but the X-ray and CT scan findings are not associated with the claims file.  These reports and the rest of Dr. Russell's treatment records should be obtained upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request him to complete and provide any authorizations necessary for VA to obtain all identified treatment records from Dr. Bruce Russell.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records, including any chest X-ray and CT scan findings.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. The claims file should be forwarded to the same examiner who authored the September 2009 examination report, if available, so she may provide a clarifying addendum opinion.  (If the September 2009 examiner is unavailable, proceed to the next directive).   

The September 2009 examiner is requested to clarify her opinion by phrasing it using one of the following options:

(a) It is more likely than not (a probability greater than 50%) that the Veteran has asbestosis that is related to asbestos exposure in service.  

(b) It is at least likely as not (a 50% degree of probability) that the Veteran has asbestosis that is related to asbestos exposure in service.

(c) It is less likely than not (a probability less than 50%) that the Veteran has asbestosis that is related to asbestos exposure in service.  

Detailed reasons for all opinions should be provided.

3. Then, arrange for an examination of the Veteran to ascertain the nature and likely etiology of any lung disorder(s).  

The examiner must review the Veteran's claims file, elicit pertinent history, and conduct an examination that includes current radiographic findings (X-ray and/or CT scan of the lungs) and any other diagnostic studies deemed necessary.  Based on the record and examination of the Veteran, the examiner should provide responses to the following: 

a) Does the Veteran have or has he ever had asbestosis?  The examiner should address the October 2007 and November diagnoses of asbestosis found in the Veteran's VA treatment records and the January 2014 diagnosis of asbestosis by Dr. Dr. Bruce Russell along with the current and prior clinical findings, including X-ray and CT scan reports. 

b) If the Veteran has or has had asbestosis, specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service/is related to asbestos exposure in service.  The examiner should consider as fact that the Veteran was exposed to asbestos in service and worked as a truck owner/operator and forklift mechanic post service. 

c) Identify (by medical diagnosis) all other lung disorder(s) found during the course of this appeal, including any found upon examination that includes a current X-ray and/or CT scan of the lungs, as directed above.  The examiner should address the diagnoses of COPD found in the Veteran's VA treatment records and the January 2014 diagnosis of COPD by Dr. Dr. Bruce Russell.

d) As to each diagnosed lung disorder(s) other than asbestosis found, specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service/is related to asbestos exposure in service.  The examiner should consider as fact that the Veteran was exposed to asbestos in service and worked as a truck owner/operator and forklift mechanic post service. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his agent should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



